DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on August 22, 2022 has been entered.

Status of the Claims
By amendment filed August 22, 2022 claims 31 and 34 have been amended and claims 19 through 30 have been cancelled. Claims 1 through 18 were previously withdrawn. Claims 1 through 18, 31 and 33 through 38 are currently pending.

Response to Arguments
Applicant's arguments filed August 22, 2022 have been fully considered but they are not persuasive over the teachings of Coleman (U.S. Patent # 7,477,194). The amendments to the claims and applicant’s arguments have overcome the rejection of the claims by Spencer and Iftime but are not persuasive over the teachings of Coleman.
Applicant’s argues that Coleman does not disclose or suggest that the coupling of the conductive ink to a radio frequency source allowed, following exposure to the radio frequency source, the conductive ink to comprise at least one or more conductive particles repositioned from a first orientation or having a first resistance to a second orientation or having a second resistance. This argument is not persuasive because Coleman teaches a conductive structure identical to that required by the claims and therefore would inherently be capable of performing the disclosed limitation. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP section 2112.01.I. Since Coleman teaches the same conductive structure required by the claims than any functions disclosed in the claims would be inherent to that of Coleman.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31 and 33-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims fail to comply with the written description requirement because the specification of the present application as originally filed does not disclose coupling a radio frequency source to a conductive ink.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 is indefinite because the claim requires a plurality of electrical termination “coupled thereto” and it is not clear what the electrical terminations are coupled to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 31, 33-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coleman et al (U.S. Patent # 7,477,194).
	In the case of claims 31 and 33, Coleman teaches a conductive structure in the form of a radio-frequency identification device comprising a conductive ink and a surface/substrate (Abstract). Coleman further teaches that the conductive ink 44 comprised a plurality of conductive particles and a binder (Column 4 Lines 41-52 and Column 5 Lines 11-22). Coleman further teaches that the conductive ink was attached to the surface/substrate 18 and that capacitively coupled to the ink 44 was an electrical component 24 (Column Lines 29-39). Coleman further teaches that this electrical component was a RF source in the form of a RFID strap/device (Column 5 Line 54 through Column 6 Line 11).  
	Furthermore, it is the examiner’s position that the conductive structure of Coleman would have had the plurality of particles of the ink following exposure to the RF source comprise at least one or more conductive particles repositioned form a first orientation or having a first resistant to a second orientation or having a second resistance because Coleman taught a conductive structure identical to that required by the claims.
	As for claims 34 and 35, Coleman teaches that the structure comprised electrical terminations/resistors in the form of insulating substrates 56 (Column 5 Lines 54-67).
	As for claims 36 and 37, Coleman teaches that the structure comprised an antenna and the antenna comprised a plurality of contacts in the form of conductive links (Columns 14-15 Claims 1 and 6).
	As for claim 38, Coleman teaches that the structure further comprised a protective layer in the form of a dielectric sheet (Column 8 Lines 6-22).

Conclusion
	Claims 31 and 33 through 38 have been rejected. Claims 1 through 18 are withdrawn. No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712